Title: To James Madison from Henry Wheaton, 6 March 1824
From: Wheaton, Henry
To: Madison, James


        
          My Dear Sir,
          Washington, March, 6, 1824
        
        I am extremely indebted to you for your kind attention to my wishes.
        The letters can be sent at any time to the President, when you may find an opportunity, & I shall be able to have them transmitted to me at N. York without confiding in the Mail. I do not, at present, any opportunity of communicating with Montpellier. But should I learn any before I leave here, I will take care to inform you. I shall probably go home in about ten days.
        We have had an unusually interesting Term of the Court, in respect to its including discussions of some very important points of constitutional

Law. You will have seen the Opinion of the Chief Justice in the Steam Boat cause. I am with great respect your obliged servant,
        
          H. Wheaton
        
      